Citation Nr: 0325482	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-00 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, with a 
history of myocardial infarction, claimed as secondary to 
service-connected renal colic.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Board remanded this case to the RO in July 2001 for 
further development.  The case was then returned to the 
Board.


REMAND

In December 2002, the Board undertook additional development 
on the issue of entitlement to service connection for 
hypertension, with a history of myocardial infarction, 
claimed as secondary to service-connected renal colic, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The veteran was notified of the Board's action.  

However, in the recently decided Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Federal Court held that 38 C.F.R. § 19.9(a)(2) was 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court found that it was contrary to the 
requirement of 38 U.S.C.A. § 7104(a) (West 2002) that "[a]ll 
questions in a matter which...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  

In this case, the additional evidence received by the Board 
pursuant to its additional development of the above-mentioned 
issue consists of copies of the veteran's VA medical records 
from the VA Medical Center, Fort Harrison, Montana.  Also 
received were medical statements, both dated in May 2002, 
from H. Butler, M.D., and C. Bash, M.D., containing medical 
opinions pertaining to the etiological relationship between 
the veteran's hypertensive disease and his service-connected 
renal colic.  The veteran has not had the benefit of initial 
consideration of this evidence by the RO, nor has the Board 
received from him a waiver of initial consideration of this 
additional evidence by the RO.  

In addition, pursuant to the Board's July 2001 remand, the 
instructions included that the veteran undergo VA medical 
examinations by a cardiologist and nephrologist who had not 
previously examined him to determine the nature and extent of 
any essential hypertension or hypertensive cardiovascular 
disease, as well as to offer medical opinions as to any 
etiological relationship between currently found hypertensive 
disorder and the veteran's service-connected renal colic, to 
include aggravation of hypertensive disorder by his service-
connected renal colic, or to a disease noted while the 
veteran was on active military service.  The examiners were 
further to be requested to address the opinions expressed by 
Craig Bash, M.D., in his written medical statement of 
February 2001.  In this regard, it is noted that Dr. Bash, a 
neuro-radiologist, submitted this opinion at the behest of 
the service representative; the opinion was based on a 
records review and research of a medical text, but not on 
examination of the veteran.  

In September 2001, the veteran underwent a VA genitourinary 
examination; unfortunately, the examining physician had 
previously examined the veteran, although the Board had 
explicitly requested a physician who had not previously done 
so examine him.  Also, the Board explicitly requested the 
veteran undergo VA cardiology and neurology examinations, 
with the examining physicians offering opinions as to their 
findings.  This was not done.  

The Board points out that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand instructions and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, if 
the Board proceeds with final disposition of an appeal 
without compliance with the remand orders and instructions, 
the Board, itself, errs in failing to ensure compliance.  Id.  
In fact, the veteran has raised the question of noncompliance 
with the Board's July 2001 remand, particularly with the 
absence by the VA examining physician of comments addressing 
those of Dr. Bash, as related in his February 2001 medical 
statement.  

The Board offers the reminder that the Veterans Claims 
Assistance Act of 2000 (VCAA), is applicable to this appeal, 
as codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In view of recent legislation and Court actions, this case is 
hereby REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  If merited, 
the RO should undertake any additional 
development deemed necessary.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures of the Act are 
fully complied with and satisfied.  

2.  The RO should arrange for the veteran 
to undergo VA examinations, either at a 
VAMC or on a fee-basis, by a cardiologist 
and a nephrologists, who have not 
previously examined him to determine the 
nature and extent of any essential 
hypertension or hypertensive 
cardiovascular disease found to be 
present.  Any indicated studies should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  The veteran's entire claims 
file, to include his service medical 
records, along with a copy of this 
remand, must be made available to 
examining physicians for review in this 
case.  

Each of the examining physicians are to 
offer opinions as to whether it is at 
least as likely as not that the veteran's 
service-connected renal colic, and any 
associated complications, caused or 
permanently worsened any essential 
hypertension or hypertensive 
cardiovascular disease found to be 
present.  

The examining cardiologist is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any essential hypertension or 
hypertensive cardiovascular disease found 
to be present is related to the 
complaints and findings noted in service, 
as suggested by Dr. Bash (see his medical 
statements dated in February 2001 and May 
2002) and Dr. Butler (see his medical 
statement dated in May 2002).  Complete 
rationale, with specific references to 
the veteran's claims file, including the 
service medical records, should be 
provided for support of the opinions and 
conclusions expressed.  

In particular, each physician is 
requested to address the opinions 
expressed by both Dr. Bash and Dr. Butler 
in their written submissions of February 
2001 and May 2002.  The examiners' 
attention is directed to the fact that 
neither of these physicians conducted a 
physical or other examination of the 
veteran himself, and submitted opinions 
following a file review.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed, to the 
extent possible, in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, 11 Vet. App. at 
268.  

4.  Following the completion of the 
above-mentioned procedures, the RO should 
adjudicate the issue of entitlement to 
service connection for hypertension, with 
a history of myocardial infarction, 
claimed as secondary to service-connected 
renal colic in light of all applicable 
evidence of record, to include the 
additional medical evidence received by 
the Board while the claim was on appeal, 
and all pertinent legal authority, to 
include consideration of secondary 
service connection under Allen v. Brown, 
7 Vet. App. 439 (1995).  

5.  If the action taken on the claim 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

6.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


